DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on August 12th, 2021 has been acknowledged.  By this amendment, claims 1 and 14 have been amended, claim 5 has been cancelled, and claim 21 has been newly added.  Accordingly, claims 1-4 and 6-21 are pending in the present application in which claims 1 and 14 are in independent form.  Applicant’s amendment to the title has been accepted.
				         Allowable Subject Matter
Claims 1-4 and 6-21 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on August 12th, 2021 (see Applicant’s persuasive arguments in the remarks on page 8, line 6 to page 9, line 4), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “an insulating structure extending vertically through the memory stack, the first semiconductor layer, and the second semiconductor layer, wherein the insulating structure extends laterally perpendicular to an extension direction of the plurality of channel structures to separate the plurality of channel structures into a plurality of blocks", as recited in independent 
Claims 2-4, 6-13, and 15-21 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892